 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            Case No. 1:19-cv-00960-DAD-EPG
10

11                         Plaintiff,                     ORDER TO COMPLY WITH
                                                          ADMINISTRATIVE SUBPOENA
12   v.
                                                          (ECF NO. 1)
13   LUPE RODRIGUEZ d/b/a LGP AG SERVICE,
14
                           Defendant.
15

16           The Court, having reviewed the United States’ Application for Order Requiring Compliance
17   with Administrative Subpoena (ECF No. 1), Memorandum in Support (ECF No. 1-1), and the
18   Declaration of Sejal Jhaveri (ECF No. 1-2), finds that the United States has established that
19   Investigatory Subpoena Number 18S00075 (“Subpoena”) served on Lupe Rodriguez d/b/a LGP AG
20   Service (“LGP”) meets the requirements for enforcement. Accordingly,
21           IT IS ORDERED that, within 30 days of LGP’s receipt of this Order, LGP shall comply with
22   the Subpoena by emailing the documents requested in the Subpoena as .pdf attachments to
23   sejal.jhaveri@usdoj.gov and jasmin.lott@usdoj.gov.
     IT IS SO ORDERED.
24

25        Dated:   July 18, 2019                               /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

29                                                       1
30
